Appeal Dismissed and Memorandum Opinion filed March 26, 2019.




                                         In The

                    Fourteenth Court of Appeals

                              NO. 14-18-01043-CV

                    IN THE INTEREST OF E.R., A CHILD

                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-16734

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed October 31, 2018. The notice of
appeal was filed November 29, 2018. No clerk’s record has been filed. The clerk
responsible for preparing the record in this appeal informed the court appellant did
not make arrangements to pay for the record. On February 15, 2019, the court
notified all parties of the court’s intention to dismiss the appeal for want of
prosecution unless, within fifteen days, appellant paid or made arrangements to pay
for the record and provided this court with proof of payment. See Tex. R. App. P.
37.3(b). No such proof has been filed.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
notice from clerk requiring response or other action within specified time).



                                  PER CURIAM



Panel consists of Justices Christopher, Hassan, and Poissant.




                                         2